DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 15 DECEMBER 2019 is considered.  Pending Claims 1-3 are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 DECEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In [0001], the data should be updated.  US Patent Application No. 15/856,174 filed 12-28-2017 is now US Patent 10,507,465 and US Patent Application No. 15/588,612 filed 05-06-2017 is now US Patent 10,434,510.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2A, 2B, character R9 and R10; Figure 8, character 1b; Figure 9, character 10c; Figure 10, character 1c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over AUTEBERT, WO 2016/128543 A1, submitted on the Information Disclosure Statement on 31 DECEMBER 2019; Foreign Patent Documents Cite No. 2, and further in view of OH, Design of pressure-driven microfluidic networks using electric circuit analogy, Lab Chip, 2012, 12, 515.
Applicant’s invention is drawn towards a method. 
Regarding Claim 1
The AUTEBERT discloses the claimed method, but is silent in regards to wherein the probe includes a control channel, which fluidly connects to the bypass channel, hence forming a junction therewith, so as to define two portions of the bypass channel, the portions including: a first portion that extends from said junction to one channel; and a second portion that extends from that same junction to another channel, wherein a hydraulic resistance of the first portion of the bypass channel is larger than a hydraulic resistance of the second portion of the bypass channel and in the method, the flow that passes from the control channel through an injection aperture via a hydraulic resistance of the first portion of the bypass channel being larger than the hydraulic resistance of the second portion of the bypass channel is limited.  
The OH reference discloses a method for providing a channel that fluidly connects other channels, hence forming a junction therewith, page 520, Figure 2(a), so as to define two portions, the two portions including : a first portion that extends from said junction to an outer channel; and a second portion that extends from that same junction to another outer channel, wherein a hydraulic resistance of the first portion of a bypass channel is larger than a hydraulic resistance of the second portion of the bypass channel can be modified, abstract, page 518-519.  In use, in the microfluidic network, the flow that passes from one channel to another via a hydraulic resistance of the first portion of the bypass channel being larger than the hydraulic resistance of the second portion of the bypass channel is limited can be modified, page 518-519.  
Below is a characterization of Figure 2(a) in OH.    

    PNG
    media_image1.png
    285
    330
    media_image1.png
    Greyscale

It would be obvious to one having ordinary skill in the art before the effective filing date to modify the AUTEBERT reference with the suggestion by OH to modify the hydraulic resistance with in a channel or portions of a microfluidic network to precisely control the volumetric flow rates and pressure drops within the channels, page 519.  
Additional Disclosures Included by the combination are: Claim 2: wherein the method according to claim 1, wherein, in said providing step, the hydraulic resistance of the first portion is between 2 and 100 times larger than the hydraulic resistance of the second portion, page 518, Formula 9, hydraulic resistance can be modified based on different parameters and optimized.; and Claim 3: wherein the method according to claim 1, wherein, in said providing step, the hydraulic resistance of the first portion is between 2 and 100 times larger than the hydraulic resistance of the second portion, page 518, Formula 9, hydraulic radius can be modified based on design of microfluidic networks and use of network, page 516, practical designed are examined, page 537, Section 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797